As filed with the Securities and Exchange Commission on August 13, 2010 Registration No. 333-167777 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1/A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Net Profits Ten Inc. (Exact name of registrant as specified in its charter) Nevada 77-0716386 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 1736 Angel Falls Street Las Vegas, NV 89142-1230 Tel: 1-209-694-4885 (Address and telephone number of registrant's principal executive offices) Ruthy Navon 5348 Vegas Drive, Suite 141 Las Vegas, NV 89108 Tel: 1-209-694-4885 (Name, address and telephone number of agent for service) Copies to: David M. Loev John S. Gillies The Loev Law Firm, PC The Loev Law Firm, PC 6300 West Loop South, Suite 280 & 6300 West Loop South, Suite 280 Bellaire, Texas 77401 Bellaire, Texas 77401 Phone: (713) 524-4110 Phone: (713) 524-4110 Fax: (713) 524-4122 Fax: (713) 456-7908 Approximate date of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer [ ] Non-accelerated Filer [ ] Smaller reporting company [X] (Do not check if a Smaller reporting company) Calculation of Registration Fee Title of Class of Securities to be Registered Amount to be Registered Proposed Maximum Aggregate Price Per Share(¹) Proposed Maximum Aggregate Offering Price(²) Amount of Registration Fee Common Stock, $0.0001 per share (¹)The price of $0.05 is a fixed price, arbitrarily determined by Net Profits Ten Inc., at which the selling stockholders may sell their shares until our common stock is quoted on the OTC Bulletin Board at which time the shares may be sold at prevailing market prices or privately negotiated prices. (²) Estimated solely for the purpose of computing the amount of the registration fee in accordance with Rule 457(a) under the Securities Act of 1933, as amended (the "Securities Act"). THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT, OR UNTIL THIS REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. SUBJECT TO COMPLETION, Dated August 13, 2010 PROSPECTUS NET PROFITS TEN INC. Initial Public Offering RESALE OF 808, COMMON STOCK The selling shareholders named in this prospectus are offering up to 808,000 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We have, however, set an offering price for these securities of $0.05 per share. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is presently not traded on any market or securities exchange.The sales price to the public is fixed at $0.05 per share until such time as the shares of our common stock are traded on the FINRA Over-The-Counter Bulletin Board.Although we intend to apply for quotation of our common stock on the FINRA Over-The-Counter Bulletin Board through a market maker, public trading of our common stock may never materialize.If our common stock becomes traded on the FINRA Over-The-Counter Bulletin Board, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” starting on page 8. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.These securities cannot be sold until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is:, 2010 NET PROFITS TEN INC. Prospectus OFFERING PRICE $0.05 PER SHARE TABLE OF CONTENTS PAGE PROSPECTUS SUMMARY 5 RISK FACTORS 8 FORWARD-LOOKING STATEMENTS 20 USE OF PROCEEDS 20 DETERMINATION OF OFFERING PRICE 20 DILUTION 20 SELLING STOCKHOLDERS 20 PLAN OF DISTRIBUTION 22 INTEREST OF NAMED EXPERTS AND COUNSEL 24 DESCRIPTION OF BUSINESS 25 DESCRIPTION OF PROPERTY 31 DESCRIPTION OF SECURITIES 31 LEGAL PROCEEDINGS 32 MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS 33 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 34 LIQUIDITY AND CAPITAL RESOURCES 36 GOING CONCERN 37 PURCHASE OF SIGNIFICANT EQUIPMENT 37 EMPLOYEES 37 OFF-BALANCE SHEET ARRANGEMENTS 37 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 38 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 38 EXECUTIVE COMPENSATION 40 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 41 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 42 DISCLOSURE OF SEC POSITION OF INDEMNIFICATION FOR SECURITIES ACTLIABILITIES 42 EXPERTS 42 WHERE YOU CAN FIND MORE INFORMATION 43 FINANCIAL STATEMENTS INDEX F-1 PROSPECTUS SUMMARY Net Profits Ten Inc. (“we,” “us,” “Net Profits”, the “Company,” and words of similar meaning) was incorporated in the state of Nevada on March 24, 2008. We are focused on the development and marketing of an interactive “yearbook” software product for military, clubs and organizations for the purpose of fundraising.The software will allow our customers to create and burn their own interactive digital memories on CD/DVD, as a “Mil Yearbook”. They will then be able to sell the Mil Yearbook and have fundraising ventures for their particular organization. Our offices are currently located at:1736 Angel Falls Street, Las Vegas, Nevada89142-1230. Our telephone number is 1-209-694-4885. We have secured a domain name - http://netprofitsten.com/ which is functional but requires further development as of the date of this prospectus, and which contains information we do not desire to be incorporated by reference herein. We are a development stage company that has not generated any significant revenue to date. As of June 30, 2010, we had $10,142in current assets and $913 in current liabilities. Accordingly, our working capital position as of June 30, 2010 was $9,229. As of June 30, 2010, we had a total accumulated deficit of$28,073. Our current working capital is not sufficient to enable us to implement our business plan as set forth in this prospectus.Our inability to generate significant revenues and accumulated losses since inception raise substantial doubt regarding our ability to continue as a going concern. In May 2010, we generated approximately $5,000 in revenues from the sale of a basic version of our Mil Yearbook product.Moving forward we plan to complete our website (which is currently functional, but which we plan to further refine and expand) and the development of our product, which is functional, but requires further development to include the processes and modules described below under “Description of Business.”We currently market our Mil Yearbook product on google.com, but plan to expand such marketing efforts in the future, funding permitting, as described in “Description of Business,” below. A current prospectus must be in effect at the time of the sale of the shares of common stock registered herein. The selling stockholders will be responsible for any commissions or discounts due to brokers or dealers. We will pay all of the other offering expenses. Each selling stockholder or dealer selling the common stock is required to deliver a current prospectus upon the sale. In addition, for the purposes of the Securities Act of 1933, as amended, selling stockholders may be deemed underwriters. -5- Summary of the Offering Securities Being Offered: 808,000 shares of our common stock, which includes all issued and outstanding shares with the exception of those shares held by our President, Treasurer and Director, Mr. Gilad David, and our Director, Mr. Fouad Dasuka. Offering Price, Lack of Market: The offering price of the common stock is $0.05 per share.There is no public market for our common stock.We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The absence of a public market for our stock will make it difficult to sell your shares of our stock. We intend to apply to the FINRA Over-The-Counter Bulletin Board, through a market maker that is a licensed broker dealer, to allow the trading of our common stock upon our becoming a reporting company. If our common stock becomes traded and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering: None. Securities Issued and to Be Issued: 4,808,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Our President, Treasurer and Director, Mr. Gilad David, and our Director, Mr. Fouad Dasuka, own an aggregate of 83.19% of the common stock shares of our company and therefore have majority voting control.All of the common stock to be sold under this prospectus will be sold by existing shareholders.There will be no increase in our issued and outstanding shares as a result of this offering. Need for Additional Financing: While we had not generated any revenues as of December 31, 2009, we did generate limited revenues of $4,993 for the six months ended June 30, 2010; however, we will require additional funding to complete our Mil Yearbook software and website and conduct our planned marketing activities.We anticipate raising this funding through the sale of debt or equity securities (subsequent to the effectiveness of this registration statement) and/or through traditional bank funding. If we are unable to raise the additional funding, the value of our securities, if any, would likely become worthless and we may be forced to abandon our business plan.Even assuming we raise the additional capital we require to continue our business operations, we will require substantial fees and expenses associated with this offering, and we anticipate incurring net losses for the foreseeable future. -6- Use of Proceeds: We will not receive any proceeds from the sale of shares by the selling stockholders. We will incur all costs associated with this registration statement and prospectus. Risk Factors: See “Risk Factors” and the other information in this prospectus for a discussion of the factors you should consider before deciding to invest in shares of our common stock. Summary of Financial Data The following summary financial information for the periods from March 24, 2008 (inception) to June 30, 2010 includes balance sheet and statement of expenses data from our financial statements. The information contained in this table should be read in conjunction with "Management's Discussion and Analysis of Financial Condition or Plan of Operation" and are derived from the financial statements and accompanying notes included in this prospectus. Balance Sheet Information As of December 31, 2009 (Unaudited) As of June 30, 2010 (Unaudited) Current Assets $ $ 10,142 Total Assets $ $ 13,640 Total Liabilities $
